Mr. Chief Justice Bristow delivered the opinion of the court: The defendant, Alonzo Rice, having waived his right to a jury trial, was convicted on February 11, 1958, in the criminal court of Cook County, of the unlawful sale and possession of narcotic drugs and given an indeterminate sentence of five to ten years in the Illinois penitentiary. By writ of error defendant seeks a review here of this conviction, making the sole contention that his guilt was not established beyond a reasonable doubt. The trial court who heard and saw the witnesses and entered the finding of guilt made the observation that the State’s proof here was most convincing. Briefly, these are the facts adduced by the prosecutors: Harry Dantzler and his brother William, having been users of narcotic drugs, were enlisted by police in their campaign against narcotic drug peddlers. On December 21, 1957, officers Hines and Ewing searched Harry Dantzler and gave him Three marked $1 bills. At about 8:00 P.M. Harry contacted the defendant at a restaurant or hamburger stand on 51st Street and State Street; they walked together to 52nd and Dearborn Street when Harry gave Rice the three marked bills and received three capsules of heroin. William Dantzler was across the street and witnessed the entire transaction. Curtis Jones, a grocery clerk, testified he had known ■ Rice for about a year, that he saw him in his store between 8:00 and 8:30 P.M. on the night of December 21, 1957; that Rice gave him five singles for a $5 bill. Officer Hines arrested the defendant after he left the grocery store and found on his person a $5 bill. Jones then produced the •singles given him by defendant, three of which were the marked bills. It was stipulated that the three capsules contained heroin. The defendant testified in his own behalf, denying that he had made a sale of narcotics to Harry Dantzler, but admitting that he had been with him on the evening and at the hour in question and that he had given Jones five singles for a $5 bill. The proof here seems clear and convincing that defendant is guilty. Judgment affirmed.